There is no error in the refusal to give the instructions asked for nor in the directions given instead. The facts of the present case as disclosed in the testimony bring it directly within the ruling and decision made in Lewis v. Dugar, 91 N.C. 16, and render any further discussion useless.
The statute has no retroactive energy, and was in force when the criminal act was committed to which it affixes the penalty. It was not *Page 440 
required of the State to prove more than that the forbidden act was intentionally done.
As is said by the Court, where a similar defense was set up in S. v.King, 86 N.C. 603.
"When an act forbidden by law is intentionally done, the intent todo the act is the criminal intent, which imparts to it the character of an offense; and no one who violates the law, which he is conclusively presumed to know, can be heard to say that he had no criminal intent in doing the forbidden act.". . . "But when the acts themselves are equivocal and become criminal only by reason of the intent with which they are done, both must unite to constitute the offense, and both facts must be proved in order to a conviction." To same effect in S. v. Voight, 90 N.C. 741.
(519)   These are the only exceptions shown in the record, and our revising appellate power is exercised in disposing of them. They are untenable, and this will be certified that the court may proceed to judgment on the verdict.
No error.                                                Affirmed.
Cited: S. v. McLean, 121 N.C. 594; S. v. Morrison, 126 N.C. 1126; S.v. Morgan, 136 N.C. 630; S. v. Craft, 168 N.C. 212.